Citation Nr: 0711698	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-12 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether an August 1954 rating decision which denied 
service connection for residuals of a neck injury was the 
product of clear and unmistakable error (CUE).

2.  Whether a March 1955 rating decision and subsequent 
rating decisions which denied service connection for a lumbar 
spine disability were the product of CUE.

3.  Entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a lumbar spine 
disability.

5.  Entitlement to service connection for bilateral 
osteoarthritis of the shoulders.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to May 
1954. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(the RO).  

Issues on appeal

An August 1954 RO rating decision denied service connection 
for residuals of a neck injury.  

A March 1955 rating decision denied service connection for 
spondylolisthesis of the fifth lumbar vertebra.  The veteran 
subsequently claimed entitlement to service connection for a 
lumbar spine disability on more than one occasion.  The RO 
declined to reopen the claim for residuals of a back injury 
in a March 1977 determination based on the fact that the 
veteran had not submitted new and material evidence.  
Similarly, the RO declined to reopen the claim in a November 
1991 rating decision based on a determination that the 
veteran had not submitted new and material evidence.  

In a May 2003 rating decision, the RO held that new and 
material evidence had not been submitted to reopen the 
previously-denied claim of entitlement to service connection 
for spondylosis of the fifth lumbar vertebra, and that there 
was no CUE in any rating decisions involving the cervical 
spine and lumbar spine.  The veteran filed a timely notice of 
disagreement with regard to those denials.  After the RO 
issued a Statement of the Case (SOC) in February 2004, the 
veteran perfected an appeal of those denials by filing a VA 
Form 9 later that month.  

In a July 2004 rating decision, service connection for 
bilateral osteoarthritis of the shoulders and tinnitus and 
TDIU were denied.  The veteran perfected an appeal of those 
denials.

In November 2006, the veteran's appeal was advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) due to his 
advanced age.  

In December 2006, the Board remanded those claims for a 
Travel Board hearing.
In February 2007, the veteran was afforded the opportunity to 
have a videoconference hearing before a Veterans Law Judge in 
lieu of an in-person hearing at the RO.  The veteran accepted 
the offer and presented oral testimony at a videoconference 
hearing in March 2007 before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the veteran's claims file.  

Subsequent to the latest supplemental statement of the case 
issued in June 2005, the veteran submitted additional VA 
treatment records.  In a VA Form 21-4138 (statement in 
support of claim) dated March 20, 2007, the veteran waived RO 
consideration of all VA medical records.



Remanded issues

For reasons explained below, the Board has concluded that new 
and material evidence regarding the claim of service 
connection for a lumbar spine disability has been submitted.  
Accordingly, the claim is reopened.  The Board further finds 
that additional development of the evidence is necessary 
prior to rendering a decision on the merits as to that issue.  

The issues of entitlement to service connection for a low 
back disability and bilateral osteoarthritis of the shoulders 
and entitlement to TDIU are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.

Issues not on appeal

Disagreement indicated

In the May 2003 rating decision, the RO held that new and 
material evidence had not been submitted to reopen the 
previously-denied claim of entitlement to service connection 
for a cervical spine disability (neck injury residuals).  The 
veteran filed a timely NOD as to that denial.  In a June 2005 
rating decision, service connection was granted for cervical 
fusion with degenerative joint disease.  A 10 percent 
disability rating was assigned effective May 12, 2002, and a 
20 percent disability rating was assigned effective June 6, 
2005.  To the Board's knowledge, the veteran has not 
disagreed with the assigned ratings or their effective dates.  
This matter has accordingly been resolved.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].  

In the July 2004 rating decision, the RO held that new and 
material evidence had not been submitted to reopen a 
previously-denied claim of entitlement to service connection 
for bilateral hearing loss.  The veteran perfected an appeal 
of that denial.  In the June 2005 rating decision, service 
connection was granted for bilateral hearing loss and a 
noncompensable (zero percent) disability rating was assigned 
effective July 28, 2003.   To the Board's knowledge, the 
veteran has not disagreed with the assigned rating or its 
effective date.  This matter, too,  has accordingly been 
resolved.  See Grantham, supra.

No disagreement indicated

In the July 2004 rating decision, service connection was 
denied for bilateral osteoarthritis of the hands; and 
increased ratings were denied for unfavorable ankylosis of 
the right long, ring, and little fingers and for scars of the 
right side of the face.  The veteran has not disagreed with 
those determinations.  

Issue not adjudicated

In an October 2006 appellant's brief, the veteran's 
representative raised the issues of service connection for 
bilateral osteoarthritis of the shoulders as secondary to the 
service-connected cervical spine disability and service 
connection for bilateral tinnitus as secondary to the 
service-connected bilateral hearing loss.  These issues 
pertain to secondary service connection and have not yet been 
considered by the RO.  They are referred to the RO for 
appropriate action.  [The issue of direct service connection 
for tinnitus is being adjudicated herein; the issue of direct 
service connection for a shoulder disability, which is 
currently on appeal, is being remanded.] 


FINDINGS OF FACT

1.  The veteran has not alleged specific errors of fact or 
law in the August 1954 rating decision which denied service 
connection for residuals of a neck injury.

2.  The veteran has not alleged specific errors of fact or 
law in any prior final rating decision which denied service 
connection for a lumbar spine disability.

3.  The competent medical evidence of record does not support 
a finding that the veteran currently has tinnitus.

4.  The RO last denied the veteran's request to reopen his 
previously denied claim of entitlement to service connection 
for a back disability in a November 1991 rating decision.  

5.  The evidence received since the November 1991 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim for service connection for a lumbar 
spine disability, and raises a reasonable possibility of 
substantiating that claim.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a valid claim of CUE as to 
the August 1954 final rating action that denied service 
connection for residuals of a neck injury.  
38 C.F.R. § 3.105 (2006).

2.  The veteran has not submitted a valid claim of CUE in any 
prior, final rating action that denied service connection for 
a lumbar spine disability.  38 C.F.R. § 3.105 (2006).

3.  Bilateral tinnitus was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2006).

4.  The November 1991 rating decision denying the reopening 
of a claim for service connection for a back disability is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2006).

5.  The evidence received since the November 1991 rating 
decision is new and material evidence as to the claim for 
service connection for a lumbar spine disability, and the 
claim for service connection for a lumbar spine disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall concerns

In December 2006, the Board remanded these claims solely for 
the veteran to be scheduled for a Travel Board hearing.  In 
February 2007, the veteran was afforded the opportunity to 
have a videoconference hearing before a Veterans Law Judge in 
lieu of an in-person hearing at the RO.  The veteran accepted 
the offer and presented oral testimony at a videoconference 
hearing in March 2007 before the undersigned Veterans Law 
Judge.  Therefore, the Board finds that the RO has complied 
with the directives of the December 2006 remand.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) [where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 280 (2000).  

Although the VCAA is generally applicable to all claims filed 
on or after the date of its enactment, it is not applicable 
to CUE claims.  In Livesay v. Principi, 15 Vet. App. 165 
(2001) the United States Court of Appeals for Veterans Claims 
(Court) held that "there is nothing in the text or the 
legislative history of VCAA to indicate that VA's duties to 
assist and notify are now, for the first time, applicable to 
CUE motions."  In concluding that the VCAA is not applicable 
to allegations of CUE, the Court's opinion explained that 
even though the VCAA is a reason to remand "many, many 
claims, . . . it is not an excuse to remand all claims."  
Livesay, 15 Vet. App. at 178.

In essence, the Court in Livesay continued to hold that the 
VCAA is potentially applicable to all pending claims, as it 
had held in Holliday.  However, the Court further indicated 
that CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  A claim of CUE 
is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant," as defined 
by 38 U.S.C.A. § 5100, cannot encompass a person seeking a 
revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.  See also 38 
C.F.R. § 20.1411(c) and (d) (2006).

The Board observes in this connection that a CUE claim is 
decided on the evidence of record at the time that the 
challenged decision was rendered, and therefore does not 
involve the submission of additional evidence.  See Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  In this case, as discussed 
below, the outcome rests on the interpretation of evidence 
already contained in the claims folder, and no amount of 
additional development would change the evidentiary posture 
of the case.

Based on the Court's precedential decision in Livesay, the 
Board concludes that the veteran's CUE claims are not subject 
to the provisions of the VCAA.

As for the lumbar spine claim, the VCAA appears to have left 
intact the requirement that an appellant must first present 
new and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the VCAA shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

As for the tinnitus claim, and with respect to the provision 
of VCAA notice in the lumbar spine claim, the Board has 
carefully considered the provisions of the VCAA. For reasons 
expressed immediately below the Board finds that the 
development of these issues has proceeded in accordance with 
the provisions of the law.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
The holding of the Court in Quartuccio specifically applies 
to cases in which the submission of new and material evidence 
is involved.

With respect to the issue regarding whether new and material 
evidence has been received which is sufficient to reopen the 
claim of entitlement to service connection for a lumbar spine 
disability, because the claim is being reopened the matter of 
adequate notice is rendered moot.  The Board is confident 
that if additional VCAA notice is warranted while this case 
is in remand status, such will be furnished to the veteran.  

As for the claim of service connection for tinnitus, the RO 
informed the veteran of VA's duty to assist him in the 
development of his claim in letters sent in May 2004 and 
February 2007, which were specifically intended to address 
the requirements of the VCAA.  The May 2004 VCAA letter 
advised the veteran of what the evidence must show to 
establish direct service connection.  Accordingly, the 
veteran was informed of the information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.

As for the evidence to be provided by the veteran, he was 
specifically advised in the May 2004 VCAA letter to identify 
evidence that would support his claim.

Moreover, in the May 2004 VCAA letter, the veteran was 
informed that VA would provide a medical examination or get a 
medical opinion if it is necessary to make a decision on his 
claim.  [A VA examination was conducted in June 2005.]

In the May 2004 VCAA letter, the veteran was advised that VA 
was responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In the May 2004 VCAA letter, VA specifically told the veteran 
to submit "any evidence in your possession that pertains to 
your claim."  The May 2004 VCAA letter, page 1.  That VCAA 
letter thus complied with the "give us everything you've 
got" requirement of 38 C.F.R. § 3.159(b)(1) because the 
letter informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim was initially adjudicated by the RO in July 2004, 
after the May 2004 VCAA letter.  Therefore, the timing of the 
VCAA notice is not at issue.

In Dingess/Hartman, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  This claim was 
denied based on elements (2) and (3), current existence of a 
disability and relationship of such disability to the 
veteran's service.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to those two crucial elements. 

A VA letter sent to the veteran from the RO dated February 
23, 2007 specifically discussed elements (4) and (5).  
Accordingly, the Board concludes that the veteran has 
received adequate notice of all five Dingess elements.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.    See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. § 
5103A (West 2002).

As for the claim of service connection for tinnitus, the 
Board finds that reasonable efforts have been made to assist 
the veteran in obtaining evidence necessary to substantiate 
that claim, and that there is no reasonable possibility that 
further assistance would aid in substantiating it.  The Board 
finds that all relevant evidence necessary for an equitable 
resolution of this issue has been identified and obtained.  
The evidence of record includes service medical records, VA 
and private treatment records, Social Security Administration 
records, and a report of a VA examination, which will be 
described below.  

At the March 2007 hearing, the veteran's representative noted 
that there was a "slight" possibility that there were 
additional recent VA treatment records from the VA Medical 
Center in Muskogee, Oklahoma that were not already associated 
with the veteran's claims file and that he would investigate 
this matter further.  See the hearing transcript, page 17.  
Neither the veteran nor his representative has submitted any 
additional VA treatment records.  In any event, neither the 
veteran nor his representative has specifically alleged that 
recent records from that facility during would provide 
evidence regarding the critical element discussed below that 
is missing in the veteran's claim for direct service 
connection for bilateral tinnitus, that is, evidence 
regarding a current diagnosis of tinnitus.  See Brock v. 
Brown, 10 Vet. App. 155, 161-2 (1997) [VA is not obligated to 
obtain records which are not pertinent to the issue on 
appeal.]   

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issue of new and material evidence to reopen a claim of 
service connection for a lumbar spine disability and the 
issue of direct service connection for bilateral tinnitus has 
been consistent with the provisions of the VCAA.

The veteran has been accorded the opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2006).  He has retained the services of a 
representative, who has presented written argument on his 
behalf.  He testified at a videoconference hearing which was 
chaired by the undersigned Veterans Law Judge in March 2007, 
a transcript of the hearing is associated with the veteran's 
VA claims folder.

The Board will therefore move on to a discussion of four of 
the issues on appeal.





	(CONTINUED ON NEXT PAGE)





1.  Whether an August 1954 rating decision which denied 
service connection for residuals of a neck injury was the 
product of clear and unmistakable error (CUE).

2.  Whether a March 1955 rating decision and subsequent 
rating decisions which denied service connection for a lumbar 
spine disability were the product of CUE.

Because these two issues involve similar facts and legal 
analysis, for the sake of simplicity the Board will address 
them simultaneously.

Relevant law and regulations

In general, unappealed VA rating decisions are final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2006).  A final decision may, however, be subject to 
revision on the basis of CUE.  See 38 C.F.R. §§ 3.104, 3.105 
(2006).

The Court has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: 

(1) '[E]ither the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied,' 

(2) the error must be 'undebatable' and of the sort 
'which, had it not been	 made, would have manifestly 
changed the outcome at the time it was made,' and 

(3) a determination that there was clear and 
unmistakable error must be based on the record and the 
law that existed at the time of the prior adjudication 
in question."  

Damrel, 6 Vet. App. at 245 (quoting Russell, 3 Vet. App. at 
313-14).

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that CUE is one of fact or law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  When 
attempting to raise a claim of CUE, a claimant must describe 
the alleged error with some degree of specificity, and, 
unless it is the kind of error, that if true, would be CUE on 
its face, must provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Id. at 43-44.  Fugo further held that neither 
a claim alleging improper weighing and evaluating of the 
evidence in a previous adjudication, nor general, non-
specific claims (including sweeping allegations of failures 
to follow the regulations or to provide due process), meet 
the restrictive definition of CUE.  Id. at 44.

"Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).

Any claim of CUE must be pled with specificity.  Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This 
specific allegation must assert more than merely disagreement 
with how the facts of the case were weighed or evaluated.  In 
other words, to present a valid claim of CUE the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  In 
order to show that CUE occurred, the evidence must show that 
the law was incorrectly applied to the facts as they were 
known at the time and that, had the error not occurred, the 
decision would have been manifestly different.  Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).

Analysis

The Board has reviewed the veteran's contentions with respect 
to these two CUE claims.  In essence, he contends that RO 
rating decisions that denied his claims of entitlement to 
service connection for residuals of a neck injury and a 
lumbar spine disability contained CUE because his cervical 
and lumbar spines were normal on entrance into service and 
because he suffered in-service neck and back injuries.  
However, nowhere in the veteran's claim or in his other 
communications on these issues has he identified the 
particular rating decision or rating decisions that 
supposedly contain CUE, much less what exactly was the CUE he 
alleges.  

In his January 2003 claim, the veteran stated that "[p]lease 
accept this as my claim for service connection for my 
cervical spine disability and lower spine disability based 
upon a clear and unmistakable error".  He did not identify 
any particular RO decision.    

The veteran's representative similarly has not been 
forthcoming concerning the precise nature of the alleged CUE.  

It appears that the veteran is merely expressing generalized 
unhappiness with any and all decisions which were unfavorable 
to his claims.  As noted above, any claim of CUE must be pled 
with specificity.  See Andre, 14 Vet. App. at10; aff'd at 301 
F.3d 1354.  Such was not done in this case.  Moreover, the 
Court has specifically held that failure to identify the 
dates of the RO decisions being collaterally attacked, where 
multiple decisions have been rendered, renders the pleading 
of CUE insufficient.  See Mindenhall v. Brown, 7 Vet. App. 
271, 275 (1994).

To the extent that the Board can detect any theme in the 
veteran's attempt to allege CUE, it is that he believes that 
the evidence supported his claims.  However, simply to allege 
CUE on the basis that previous adjudications improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  "Broad-brush" allegations of 
"failure to follow the regulations" or "failure to give due 
process" are insufficient.  See Fugo v. Brown, 6 Vet. App. 
40, 44 (1993).

Based on the veteran's failure to identify the rating 
decision or decisions being collaterally attacked, as well as 
his failure to identify the type of error that could 
potentially be considered CUE, he has not pled CUE with 
sufficient specificity to raise a valid claim.  In essence, 
the veteran has not pointed to an error of fact or any error 
in the application of the law that would compel the 
conclusion that the results would have been manifestly 
different but for the error.

If the error alleged is not the type of error that, if true, 
would be CUE on its face, if the veteran is only asserting 
disagreement with how the VA evaluated the facts before it, 
if the veteran has only alleged a failure on the part of VA 
to fulfill its duty to assist, or if the veteran has not 
expressed with specificity how the application of cited laws 
and regulations would dictate a "manifestly different" 
result, the claim should be dismissed without prejudice 
because of the absence of legal merit or lack of entitlement 
under the law.  See Simmons v. Principi, 17 Vet. App. 104 
(2003); Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  This is the situation 
here.  Accordingly, the veteran's appeal with regard to CUE 
is dismissed.

3.  Entitlement to service connection for tinnitus.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. See 38 
C.F.R. § 3.303(b) (2006).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

With respect to Hickson element (1), current disability, the 
competent medical evidence does not demonstrate that the 
veteran currently has tinnitus.  At a February 2005 VA 
audiology consult, it was specifically noted that there was 
no report of tinnitus.  At the June 2005 VA examination, the 
veteran stated that he did not have tinnitus.  The examiner 
indicated that there was no diagnosis of tinnitus "because 
the condition is resolved."

The veteran testified that he had intermittent ringing in his 
ears.  See the hearing transcript, pages 11-12.  His 
complaint of intermittent ringing in the ears is not 
competent medical evidence of a current diagnosis of 
tinnitus.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) [pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted].

To the extent that the veteran is himself asserting that he 
in fact does have a current diagnosis of tinnitus because he 
has intermittent ringing of his ears and that the veteran's 
representative is asserting that the veteran has chronic 
tinnitus because his tinnitus was recurrent for several 
decades, it is now well established that lay persons without 
medical training, such as the veteran and his representative, 
are not competent to comment on medical matters such as 
diagnosis of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Any such 
statements offered in support of the veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  
See also Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

As discussed in the law and regulations section above, it is 
now well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau, supra; Gilpin, supra.  In the absence of competent 
medical diagnosis of tinnitus, service connection may not be 
granted.  As noted above, the veteran has had ample 
opportunity to submit competent medical evidence of tinnitus, 
and he has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 
2002) [it is a claimant's responsibility to support a claim 
for VA benefits].

For reasons stated above, Hickson element (1) has not been 
met, and the veteran's claim for service connection for 
tinnitus fails on that basis alone.

For the sake of completeness, the Board will address the 
remaining Hickson elements, in-service incurrence of injury 
or disease and medical nexus.

With respect to in-service incurrence of injury, the 
veteran's service medical records show that in May 1953 he 
suffered a traumatic rupture of the right tympanic membrane 
that was associated with a head injury.  Hickson element (2) 
is arguably met.

As for Hickson element (3), no competent medical nexus 
opinion exists.  
It is clear that in the absence of a current diagnosis of 
tinnitus, a medical nexus opinion would be an impossibility.  

To the extent that the veteran and his representative may be 
contending that he has had chronic tinnitus continually or 
almost continually after service, the Board is of course 
aware of the provisions of 38 C.F.R. § 3.303(b), discussed 
above, relating to chronicity and continuity of 
symptomatology.   In this case, the objective medical 
evidence of record establishes no current diagnosis of 
tinnitus.

Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  In short, element (3) cannot be met by 
continuity of symptomatology.

Hickson element (3) is not met, and the veteran's claim fails 
on that basis also.

In summary, in the absence of Hickson elements (1) and (3), 
the Board concludes that a preponderance of the evidence is 
against the claim of entitlement to service connection for 
tinnitus.  The benefit sought on appeal is accordingly 
denied.

4.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a lumbar spine 
disability.

Pertinent law and regulations

The general law and regulations pertaining to service 
connection has been previously reported in the discussion 
regarding the claim of service connection for  tinnitus and 
will not be repeated.

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2006)].  The change in the law pertains only to claims filed 
on or after August 29, 2001.  Because the veteran's claim to 
reopen was initiated in April 2002, his claim will be 
adjudicated by applying the revised section 3.156, which is 
set out in the paragraph immediately following.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

As was alluded to in the Introduction, the veteran's claim of 
entitlement to service connection was denied in unappealed RO 
decisions in March 1955, March 1977 and November 1991. 

The evidence of record at the time of the RO decision in 
November 1991 included the veteran's service medical records 
and VA medical records dated in 1955.

The service medical records reflect that in November 1951 the 
veteran reported he had had intermittent low back pain for 
years with no known traumas.  In June 1953, following a head 
and neck injury in May 1953, the veteran again had complaints 
of back pain.  X-rays of the lumbosacral spine were normal.   
In September 1953, the veteran complained of low back pain of 
several days duration.  A report of a May 1954 service 
separation examination reflects that the spine was normal; a 
back disability was not diagnosed.

VA medical records reveal the veteran was hospitalized from 
February 1955 to June 1955 for spondylolisthesis at the fifth 
lumbar vertebra.  He underwent an extirpation of the fifth 
neural arch and a bilateral foraminectory at L-5.  The 
discharge diagnosis was unstable lumbosacral joint secondary 
to congenital anomaly, bilateral defects of pars 
interarticularis L-5.  
 
In the March 1955 rating decision, the RO in essence denied 
service connection for spondylolisthesis of the fifth lumbar 
vertebra based on a lack of competent medical nexus evidence.  
In the June 1955 rating decision, the RO confirmed the 
previous denial.  In March 1977, the RO denied a request to 
reopen the claim of service connection for a lumbar spine 
disability.  

In July 1991, the veteran requested that his claim be 
reopened.  The November 1991 RO decision in essence denied 
the veteran's claim to reopen due to a lack of competent 
medical nexus evidence.

The veteran filed to reopen his claim in April 2002.  The RO 
declined to reopen the claim, and the veteran appealed.  
Additional evidence which has been received since November 
1991 will be discussed below.

Analysis

The unappealed November 1991 RO decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).  
As explained above, in order to reopen the claim new and 
material evidence must be received.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).

The evidence which was of record at the time of the November 
1991 decision demonstrated a lumbar spine disability and in-
service injuries.  The crucial matter at issue is whether the 
additionally received evidence shows that a current lumbar 
spine disability is related to an in-service injury.

A June 2003 VA treatment record reflects that the veteran was 
treated for low back pain.  The assessments included 
osteoarthritis.  A VA advanced registered nurse practitioner 
opined that "injuries sustained while in Korea could 
contribute to current problems."  

In a March 2005 statement, another VA advanced registered 
nurse practitioner noted that the veteran was being treated 
for problems of back pain and osteoarthritis.  That nurse 
practitioner noted that the veteran's history of in-service 
problems with his back and opined that "[i]t is possible 
that the problems he is having today could be related to the 
injuries sustained in the service."  

This additional medical evidence suggests that the veteran's 
lumbar spine disability is related to the in-service injury 
which is documented in the veteran's service medical records.  
This evidence can be considered "new" in that it was not 
previously before the RO at the time of the November 1991 
denial.  The evidence can be considered "material" because 
it does relate to unestablished fact which is necessary to 
substantiate the claim, specifically medical nexus evidence.  
See 38 C.F.R. § 3.156 (2006).  The post-service medical 
opinions are neither cumulative nor redundant of the evidence 
of record at the time of the November 1991 rating decision, 
and these opinions raise a reasonable possibility of 
substantiating the claim.  Accordingly, new and material 
evidence has been received as to medical nexus, which was 
previously lacking.  The veteran's claim is therefore 
reopened.

In summary, after reviewing the record, and for reasons 
expressed above, the Board is of the opinion that the veteran 
has submitted new and material evidence which is sufficient 
to reopen his claim of entitlement to service connection for 
a lumbar spine disability.  

The Board wishes to make it clear that such evidence, 
although adequate for the limited purposes of reopening the 
claim, may not be sufficient to allow the grant of the 
benefit sought.  See Hodge, supra.  For the reasons explained 
in the remand section below, the Board finds that additional 
development is necessary before the Board may proceed to a 
decision on the merits of the reopened claim.


ORDER

The claim of CUE in the August 1954 VA rating decision in 
failing to grant service connection for residuals of a neck 
injury is dismissed.

The claim of CUE in any prior, final rating action that 
denied service connection for a low back disability is 
dismissed.

Service connection for bilateral tinnitus is denied.
New and material evidence having been submitted, the  claim 
of entitlement to service connection for a lumbar spine 
disability is reopened.  To that extent only, the appeal is 
allowed.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
remaining issues on appeal must be remanded for further 
evidentiary development.

4.  Entitlement to service connection for a lumbar spine 
disability

As discussed above, the Board has reopened the veteran's 
claim of entitlement to service connection for a lumbar spine 
disability.  

The Court has held that, in situations in which there is 
competent evidence of a current disability and evidence 
indicating an association between the claimant's disability 
and his active service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).

None of the medical nexus evidence that was sufficient to 
reopen the veteran's claim was based on a review of the 
veteran's service medical records.  Instead, that evidence 
was based on a history given by the veteran.  Under the 
circumstances here presented, the Board believes that a 
medical opinion is necessary.

5.  Entitlement to direct service connection for bilateral 
osteoarthritis of the shoulders.

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)] includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.

Although the RO has sent VCAA letters to the veteran 
concerning other claims, the RO did not send a letter to the 
veteran which complies with the notice provisions of the VCAA 
as to the claim of entitlement to direct service connection 
for bilateral osteoarthritis of the shoulders.  The Board has 
been prohibited from itself curing this defect.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

6.  Entitlement to TDIU.

Board action as to the TDIU claim is deferred, pending 
resolution of the claim of service connection for a lumbar 
spine disability and bilateral osteoarthritis of the 
shoulders.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) [two or more issues are inextricably intertwined if 
one claim could have significant impact on the other].

Accordingly, these issues are REMANDED for the Veterans 
Benefits Administration (VBA) for the following actions:

1.   A VCAA letter addressing the issue 
of service connection for bilateral 
osteoarthritis of the shoulders must be 
provided to the veteran, with a copy to 
his representative. 

2.  VBA must arrange for the veteran's VA 
claims folder to be reviewed by a 
physician.  After review of all pertinent 
medical records, the physician should 
provide an opinion as to whether it is as 
least as likely as not that the veteran's 
current lumbar spine disorder was caused 
or aggravated by his military service, in 
particular the May 1953 injury.  If the 
examiner deems it to be necessary, 
physical examination and/or diagnostic 
testing of the veteran should be 
accomplished.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

3.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claims.  If the decision remains 
unfavorable to the veteran, in whole or 
in part, a supplemental statement of the 
case (SSOC) should be prepared.  The 
veteran and his representative should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


